Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following email message was sent by Maggie Wilderotter and Dan McCarthy to all Frontier employees in West Virginia on October 20, 2009: Dear Teammate, You’ve been reading and hearing a lot over the last few weeks about Frontier’s agreement to acquire Verizon assets.Since the deal was announced on May 13, 2009, we have kept focused on doing all the things that need to be done to assure a smooth transition.But in many areas of West Virginia, the gloves have come off and a lot of lies and untruths about Frontier are being repeated.Employees have written to Dan and me: “Enough!When are you going to set the record straight about what is true?”Good for them – a time comes when you have to say “No more.” First, no matter what you read, this transaction is good for all Frontier employees, including you.It gives us the scale to compete better.It will increase our share of the market in West Virginia and help secure and grow jobs at a time when the unemployment rate is the highest in more than 25 years. Second, Frontier wants to expand broadband technology to all West Virginians.That’s vital to educating children and improving access to medical and financial resources. Broadband is a competitive advantage!We want to take what you’ve done and extend it so that new customers can enjoy 92% broadband availability. Third, we will be an important part of all of our communities in West Virginia.Our new customers will have general managers who live, work and support their local markets. Fourth, the union loves to use the word “greed” when describing this deal. They are angry that Verizon wants to sell its landlines and other assets in West Virginia.Their issue is with Verizon, not Frontier.Frontier has agreed to a transaction that will dramatically increase our size and reduce our debt in relation to the revenue we will gain.We have a strong management team and great employees.We can do this deal.If we couldn’t, we would have done a lot of smaller ones instead.But we are ready, willing and able, financially and otherwise, to do this deal. Finally, don’t be misled by union blasts that are paid for with your hard-earned dues.
